DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/2/2020 has been entered.
 
Response to Arguments
Applicant's arguments filed on 12/2/2020 have been fully considered but they are moot.
Applicant argues in pages 7-11 that the previously cited art fails to disclose the newly added limitations in the independent claims related to the pixel-wise classifier, image acquisition process, and line detection algorithm. This argument is moot in view of the new grounds of rejection necessitated by amendment which relies on Cool et al. (Cool et a., Temporal-based needle segmentation algorithm for transrectal ultrasound prostate biopsy procedures, Med Phys. 2010 Apr;37(4):1660-73. doi: 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 8, 11-12, 17, 21, and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US20140187942, hereafter Wang) in view of Kruecker et al. (US20130289393, hereafter Kruecker), Carneiro et al. (US20070081705, hereafter Carneiro), and Cool et al. (Cool et a., Temporal-based needle segmentation algorithm for transrectal ultrasound prostate biopsy procedures, Med Phys. 2010 Apr;37(4):1660-73. doi: 10.1118/1.3360440, hereafter Cool).
Regarding claim 1, Wang discloses in Figures 1-4 a classification-based (Wang, Para 71; “The probability of each needle candidate, P(X), is the probability form the individual needle detection. The probability is output by the machine-learnt classifier”) medical-image identification apparatus (Carneiro, Para 20; “FIG. 1 shows one embodiment of a method for detecting and enhancing a needle in a medical diagnostic ultrasound image. The method is performed by the system of FIG. 2 or a different system.”) comprising:
an ultrasound image acquisition device (Wang, Ultrasound System 16 and Transducer 18) including a beamformer (Wang, Para 102; “the ultrasound system 16 includes the transducer 18 for converting between acoustic and electrical energies. Transmit and receive beamformers relatively delay and apodize signals for different elements of the transducer 18.”) and ultrasound probe (Wang, Para 103; “the transducer 18 is a one-dimensional array of elements within a handheld probe. In another embodiment, the transducer 18 is part of a probe for use within the patient, such as a transesophageal or cardiac catheter probe”), and configured for acquiring, via ultrasound (Wang, Para 102; “The ultrasound system 16 is any now known or later developed ultrasound imaging system. For example, the ultrasound system 16 includes the transducer 18 for converting between acoustic and electrical energies. Transmit and receive beamformers relatively delay and apodize signals for different elements of the transducer 18.”) an image depicting a medical instrument (Wang, Needle 24) (Wang, Para 100; “The transducer 18 is used to scan a needle 24, and the processor 26 detects the needle 24 from the scan data.”);
machine-learning-based-classification circuitry configured for using machine-learning-based-classification to identify the instrument (Wang, Para 71; “The probability of each needle candidate, P(X), is the probability form the individual needle detection. The probability is output by the machine-learnt classifier”);
a display (Wang, display 28) configured for displaying said image (Wang, Para 29; “The ultrasound data is beamformed data prior to detection, detected data prior to scan conversion (e.g., B-mode, flow-mode, velocity, energy, or variance), data after scan conversion, or data displayed as an image”) (Wang, Figure 2; showing this display); and
wherein the image is obtained by dynamically acquiring depictions of the medical instrument automatically, without need for user intervention (Wang, Para 99; “image acquisition may be implemented by automatically switching between multiple sets of ultrasound parameters of one transducer or by physically providing multiple transducers on a probe.”), and the acquiring is performed incrementally, in a sweep, over a range of ultrasound beam angles via beam steering to obtain corresponding depictions of the medical instrument (Wang, Para 23; “The component frames of data are steered electrically, mechanically, or by spatial positioning of the transducer. Each or multiple of the steered component frames of data are acquired at different steering angles”) (Wang, Para 28; “Each of the component frames of data corresponds to different steering angles or spatial response. For example, a majority of scan lines extend in a first direction, such as 10 degrees left from the transducer for one component frame of data. The majority of scan lines extend at a 10 degree right angle from the transducer for another component frame of data. The majority of the scan lines are normal to the transducer for a third component frame of data. Different steering angles other than plus or minus 10 degrees and zero may be used with two, three, four or more component frames”) and to enhance the appearance of specular objects at each ultrasound angle (Wang, Para 24; “For at least some locations in the patient, the intersecting scan lines from the different component frames are at different angles, at least for two of the component frames. Scanning the location from different directions provides different spatial response”); and 
wherein an orientation of the medical instrument with respect to the ultrasound imaging probe (Wang, Para 93; “Localization sensors (e.g., magnetic position sensors) are attached onto the ultrasound probe and/or data-based registration are used to determine the relative spatial position of the component frames from different probe positions. The needle candidates at different probe positions are then spatially aligned for association and compounding.”) is determined dynamically (Wang, Para 33; “The needle is noted as R(W, L, K, θ, xc, yc) […] θ is the needle orientation in an image”)(Wang, Para 52; “After line candidates are identified, the line is searched to find the segment for the needle parameters S=(ρ, θ, Seg)”) based on the identified medical instrument (Wang, Para 34; “The frames of data are each filtered with directional filtering for identifying line structures. The component frames of data are filtered. The steerable filtering provides an estimation of orientation and strength of a line passing a point in an image.”) by applying, increment by increment, a line detection algorithm for each of said depictions and summing outputs of said algorithm to derive orientation information (Wang, Para 96; “needle detection is run at the frames acquired at multiple angles. The confidence scores from frame-based needle detection are compared ”) (Wang, Para 64-65; “The voting score for each feature is computed. For scoring the segment candidates, the different scores for different features are combined. For example, the scores for the segment candidates, the score for the motion history, and the score for the reference difference are combined. Any combination may be used, such as a sum or average […] Combined scores are provided for each candidate segment or for a selected number of candidate segments. If the largest score is above a threshold, the corresponding segment is output as the needle 24.”);
wherein the ultrasound imaging probe has a field of view in body tissue, defined by a lateral span at any given image depth for visualizing body tissue via the display in real time (Wang, Para 29; “The frame of data includes samples representing the field of view or scanned region”) (Wang, Para 106; “The data is from scanning the region with ultrasound. The data represents the patient prior to, during, or after treatment.”).
Wang does not clearly and explicitly disclose wherein the machine-learning-based-classification circuitry is configured to segment said medical instrument by operating on information derived from said image in order to identify the instrument; wherein the segmenting of said depictions of the medical instrument is dynamically responsive to the incremental acquiring and distinguishes the medical instrument from specular objects by using a pixel-wise classifier; and wherein said apparatus includes a needle-presence-detection mode of operation, and, while in said mode, decides automatically and in real time, without need for user intervention, based on output of the 
In analogous medical device detection and guidance field of endeavor Kruecker discloses circuitry configured to segment depictions of a medical instrument by operating on information derived from an image in order to identify the instrument (Kruecker, Para 33; “In block 208, needle segmentation is performed. […] the needle may be segmented inside the image to verify its presence”) and wherein presence of the medical instrument in a field of view is determined automatically based on output of the segmenting (Kruecker, Para 25; “Module 22 coordinates the integration of automatic instrument deployment detection, position determination and recording using the instrumented tools and systems in accordance with the present principles”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang wherein the machine-learning-based-classification circuitry is configured to segment said depictions of the medical instrument by operating on information derived from said image in order to identify the instrument and wherein presence of the medical instrument in the field of view is determined automatically based on output of the segmenting in order to reliably verify the presence of the needle, increasing efficiency as taught by Kruecker (Kruecker, Para 33-34).
Wang as modified by Kruecker above does not clearly and explicitly disclose wherein the machine-learning-based-classification circuitry is configured to segment said object of interest by operating on information derived from said image in order to 
In an analogous classification based ultrasound imaging field of endeavor Carneiro discloses in Figures 5 and 9 machine-learning-based-classification circuitry configured for using machine-learning-based-classification (Carneiro, Para 41; “Referring to the image, classifiers that can detect anatomical structures, such as the head, abdomen, or femur, are trained at step 51.”) (Carneiro, Para 42; “Such a system can “learn” off-line how to segment objects from examples of segmentations provided by experts (training set), and then use this knowledge to detect on-line the contour on new ultrasound data”) to, dynamically responsive to said acquiring (Carneiro, Figure 5; showing the segmenting happening after the image data is provided), segment an object of interest by operating on information (Carneiro, selected point in the image) derived from said image (Carneiro, Para 41; “At step 54, the classifiers are used to segment the structure about the selected point, and to obtain measurements of the segmented structure.”);
wherein the segmenting is performed incrementally, in a sweep, over a range of angles (Carneiro, Para 24; “segmenting and measuring comprise sweeping said 3-dimensional ultrasound fetal image wherein a plurality of planes are obtained by uniformly sampling the azimuthal and elevation angles, and for each plane of said plurality of planes, applying said contour classifiers”); and
a presence-detection mode of operation (Carneiro, Figure 6; step 66), and, while in said mode, decides automatically and in real time (Carneiro, Para 66; “FIG. 9 is a block diagram of an exemplary computer system for implementing a method for automatically detecting, segmenting, and measuring fetal anatomical structures from ultrasound images in real-time”), without need for user intervention, that no object of interest is even partially present in said field of view (Carneiro, Para 50; “The next stage of training comprises the estimation of the mapping function, from image intensities to the likelihood of the presence of an anatomy of interest, as described above, by constructing a number of detectors. The desired behavior of a detector is to give a positive response when stimulated with a (contour, intensity) pair, and a negative response when stimulated with a (non-contour, intensity) pair.”) (Carneiro, Para 49; “This database is exploited to detect and segment the same type of anatomical structures in previously unseen ultrasound images. Database-guided segmentation refers to the process of implicitly encoding the prior knowledge embedded in expert annotated databases.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang as modified by Kruecker above wherein the machine-learning-based-classification circuitry is configured to segment said object of interest by operating on information derived from said image in order to identify the instrument; wherein the segmenting of said depictions of the medical instrument is dynamically responsive to the incremental acquiring; and wherein said (Carneiro, Para 41) and in order to reduce detection time by eliminating areas that do not contain the object of interest and allow for more efficient diagnosis and tracking as taught by Carneiro (Carneiro, Para 51).
Accurate indications of the edges of the medical instrument would make it easier to safely move the medical instrument to avoid affecting organs not being treated.
Wang as modified by Kruecker and Carneiro above does not clearly and explicitly disclose using a pixel-wise classifiers to distinguish the medical instrument from specular objects.
In an analogous needle detection field of endeavor Cool discloses using a pixel-wise classifiers to distinguish the medical instrument from specular objects (Cool, Pg 1664, Col 1, Para 2; “The algorithm of Ding and Fenster utilizes a threshold pixel intensity classifier on the original unprocessed TRUS image to separate probable needle pixels from background image pixels. Calculation of the threshold is based on a histogram of pixel intensities in the TRUS image and requires approximate prior knowledge of the width and inserted length of the needle to ensure that at least 80% of the needle pixels are above the threshold and classified as needle points. All needle points identified by the threshold are run through the Hough transform to find the axis of the biopsy needle.”).
(Cool, Pg 1661, Col 1, Para 2).
Wang as modified by Kruecker, Carneiro, and Cool above is interpreted as summing the outputs of segmentation because Wang sums together the outputs from various depictions to identify line candidates and its modified by Kruecker and Carneiro to determine those depictions using segmentation.

Regarding claim 2, Wang as modified by Kruecker, Carneiro, and Cool above discloses all of the elements of claim 1 as discussed above.
Wang as modified by Kruecker, Carneiro, and Cool above further discloses wherein said machine-learning-based-classification circuitry comprises a boosted classifier (Wang, Para 39; “A single class or binary classifier, collection of different classifiers, cascaded classifiers, hierarchal classifier, model-based classifier, classifier based on machine learning, or combinations […] used. A probabilistic boosting tree […] used.”), 
Wang does not clearly and explicitly disclose wherein said boosted classifier is used for the segmenting.
However, Carneiro further discloses circuitry comprising a boosted classifier (Carneiro, Para 41; “These classifiers are trained by boosting techniques”) which is used for the segmenting (Carneiro, Para 41; “the classifiers are used to segment the structure about the selected point, and to obtain measurements of the segmented structure”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang as modified by Kruecker, Carneiro, and Cool above wherein said boosted classifier is used for the segmenting in order to obtain accurate measurements of the edges of the segmented structure as taught by Carneiro (Carneiro, Para 41). Accurate indications of the edges of the medical instrument would make it easier to safely move the medical instrument to avoid affecting organs not being treated.

Regarding claim 3, Wang as modified by Kruecker, Carneiro, and Cool above discloses all of the elements of claim 2 as discussed above.
Wang not disclose wherein the boosted classifier performs statistical boosting of parameters of wavelet features.
However, Carneiro further discloses wherein the boosted classifier performs statistical boosting of parameters of wavelet features (Carneiro, Para 56; “The detector is trained, as described above, to discriminate the ellipse defined as an ellipsoidal region of in the ultrasound image, by designing the detector as a nonlinear combination of a number of simple wavelet features that are distributed along the ellipse”)(Carneiro, Para 55; “ellipse classifier is a non-linear combination (boosting) of a large number (5-200) of simple to compute and fast classifiers”).
(Carneiro, Para 55).

Regarding claim 5, Wang as modified by Kruecker, Carneiro, and Cool above discloses all of the elements of claim 1 as discussed above.
Wang does not disclose wherein the machine-learning-based-classification circuitry performs said segmenting of said depictions depiction-by-depiction.
However, Carneiro further discloses performing said segmenting of said depictions depiction-by-depiction (Carneiro, Para 24; “segmenting and measuring comprise sweeping said 3-dimensional ultrasound fetal image wherein a plurality of planes are obtained by uniformly sampling the azimuthal and elevation angles, and for each plane of said plurality of planes, applying said contour classifiers”). Each plane is interpreted as being a depiction.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang as modified by Kruecker, Carneiro, and Cool above wherein the machine-learning-based-classification circuitry performs said segmenting of said depictions depiction-by-depiction in order to obtain accurate measurements of the edges of the segmented structure as taught by Carneiro (Carneiro, Para 41). Accurate indications of the edges of the medical instrument would 

Regarding claim 8, Wang as modified by Kruecker, Carneiro, and Cool above discloses all of the elements of claim 1 as discussed above.
Wang does not disclose wherein said segmenting of said depictions uses, in correspondence with said angles, different orientations of an imaging filter.
However, Carneiro further discloses segmenting of depictions using (Carneiro, Para 41; “the classifiers are used to segment the structure about the selected point, and to obtain measurements of the segmented structure.”), in correspondence with said angles, different orientations of an imaging filter (Carneiro, Para 55; “ellipse detector is based on filter responses […] contours are first registered, i.e. normalized, to ellipses by learning the global transformations, such as translation, scale, rotation, and aspect ratio, for each example, and applying the inverse global transformation”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang as modified by Kruecker, Carneiro, and Cool above wherein said segmenting of said depictions uses, in correspondence with said angles, different orientations of an imaging filter in order to obtain accurate measurements of the edges of the segmented structure as taught by Carneiro (Carneiro, Para 41). Accurate indications of the edges of the medical instrument would make it easier to safely move the medical instrument to avoid affecting organs not being treated.

Regarding claim 11, Wang as modified by Kruecker, Carneiro, and Cool above discloses all of the elements of claim 1 as discussed above.
Wang as modified by Kruecker, Carneiro, and Cool above further discloses wherein said medical instrument is a medical needle (Wang, Para 15; “The needle is located from ultrasound data and enhanced for ultrasound imaging”).

Regarding claim 12, Wang as modified by Kruecker, Carneiro, and Cool above discloses all of the elements of claim 10 as discussed above.
Wang as modified by Kruecker, Carneiro, and Cool above further discloses wherein said apparatus is designed for use in at least one of medical treatment and medical diagnosis (Wang, Para 2; “During biopsy, drug delivery or other medical procedure, needles are inserted into a patient.”).

Regarding claim 17, Wang as modified by Kruecker, Carneiro, and Cool above discloses all of the elements of claim 10 as discussed above.
Wang does not clearly and explicitly disclose wherein said apparatus includes a needle-presence-detection mode of operation, and, while in said mode, decides automatically, without need for user intervention, based on output of the segmenting, that no needle is even partially present in said field of view.
However, Carneiro further discloses in Figure 6 an apparatus being further configured with a presence-detection mode of operation (Carneiro, Figure 6; step 66), and, while in said mode, decides automatically, without need for user intervention, that (Carneiro, Para 50; “The next stage of training comprises the estimation of the mapping function, from image intensities to the likelihood of the presence of an anatomy of interest, as described above, by constructing a number of detectors. The desired behavior of a detector is to give a positive response when stimulated with a (contour, intensity) pair, and a negative response when stimulated with a (non-contour, intensity) pair.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang as modified by Kruecker, Carneiro, and Cool above wherein said apparatus includes a needle-presence-detection mode of operation, and, while in said mode, decides automatically, without need for user intervention, that no needle is even partially present in said field of view in order to reduce detection by eliminating areas that do not contain the object of interest as taught by Carneiro (Carneiro, Para 51).
Wang does not clearly and explicitly disclose wherein a needle’s presence or absence is determined based on an output of segmentation.
Kruecker further discloses wherein a needle’s presence or absence is determined based on an output of segmentation (Kruecker, Para 33; “In block 208, needle segmentation is performed. […] the needle may be segmented inside the image to verify its presence”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang as modified by Kruecker, Carneiro, and Cool above wherein a needle’s presence or absence is determined based on an (Kruecker, Para 34).

Regarding claim 21, Wang as modified by Kruecker, Carneiro, and Cool above discloses all of the elements of claim 1 as discussed above.
Wang as modified by Kruecker, Carneiro, and Cool above discloses further wherein said machine-learning-based-classification circuitry comprises a classifier, for the machine-learning-based-classification, wherein the classifier is trained on pattern recognition of a needle (Wang, Para 38; “During detection, the trained needle detector verifies if the candidates from steerable filtering belong to a true needle or are produced by noise. The classifier outputs a probability P(X) and the estimated orientation associated with each point X in an image.”).
Wang does not disclose wherein the classifier is trained on pattern recognition of body tissue.
However, Carneiro further discloses wherein the classifier is trained on pattern recognition of body tissue (Carneiro, Para 41; “Referring to the image, classifiers that can detect anatomical structures, such as the head, abdomen, or femur, are trained at step 51.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang as modified by Kruecker, Carneiro, and Cool above wherein the classifier is trained on pattern recognition of body tissue in order to accurately visualize the anatomical structures as taught by Carneiro (Carneiro, Para 43). Doing so would make it easier to safely move the medical instrument to avoid affecting organs not being treated.

Regarding claim 23, Wang as modified by Kruecker, Carneiro, and Cool above discloses all of the elements of claim 1 as discussed above.
Wang does not disclose wherein said machine-learning-based-classification circuitry performs, dynamically responsive to said acquiring, the deriving of said information from said image by operating on said image.
However, Carneiro further discloses an apparatus configured for, dynamically responsive to said acquiring (Carneiro, Figure 5; showing the segmenting happening after the image data is provided and the point is selected), performing the deriving of said information from said image by operating on said image (Carneiro, Para 41; “A point in the image is selected at step 53. At step 54, the classifiers are used to segment the structure about the selected point”) (Carneiro, Figure 5; showing that step 53 (selecting the point) occurs before step 54 (the classifying/segmenting)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang as modified by Kruecker, Carneiro, and Cool above wherein said machine-learning-based-classification circuitry performs, dynamically responsive to said acquiring, the deriving of said information from said image by operating on said image in order to obtain accurate measurements of the edges of the segmented structure as taught by Carneiro (Carneiro, Para 41). Accurate 

Regarding claim 24, Wang discloses in Figures 1-4 a non-transitory computer-readable medium implementing a computer program for classification-based identification of a medical image (Wang, Para 7; “a non-transitory computer readable storage medium has stored therein data representing instructions executable by a programmed processor for enhancing a needle in medical diagnostic ultrasound images”), said computer program having instructions executable by a processor for performing a method, the method comprising:
acquiring, from ultrasound (Wang, Para 102; “The ultrasound system 16 is any now known or later developed ultrasound imaging system. For example, the ultrasound system 16 includes the transducer 18 for converting between acoustic and electrical energies. Transmit and receive beamformers relatively delay and apodize signals for different elements of the transducer 18.”), an image depicting an instrument (Wang, Needle 24) (Wang, Para 100; “The transducer 18 is used to scan a needle 24, and the processor 26 detects the needle 24 from the scan data.”); and
implementing machine-learning-based classification to identify the instrument (Wang, Para 41; “Referring to the image, classifiers that can detect anatomical structures, such as the head, abdomen, or femur, are trained at step 51.”);
providing a display (Wang, display 28) configured for displaying said image (Wang, Para 29; “The ultrasound data is beamformed data prior to detection, detected data prior to scan conversion (e.g., B-mode, flow-mode, velocity, energy, or variance), data after scan conversion, or data displayed as an image”) (Wang, Figure 2; showing this display); and
wherein the image is obtained by dynamically acquiring depictions of the medical instrument automatically, without need for user intervention (Wang, Para 99; “image acquisition may be implemented by automatically switching between multiple sets of ultrasound parameters of one transducer or by physically providing multiple transducers on a probe.”), and the acquiring is performed incrementally, in a sweep, over a range of ultrasound beam angles via beam steering to obtain corresponding depictions of the medical instrument (Wang, Para 23; “The component frames of data are steered electrically, mechanically, or by spatial positioning of the transducer. Each or multiple of the steered component frames of data are acquired at different steering angles”) (Wang, Para 28; “Each of the component frames of data corresponds to different steering angles or spatial response. For example, a majority of scan lines extend in a first direction, such as 10 degrees left from the transducer for one component frame of data. The majority of scan lines extend at a 10 degree right angle from the transducer for another component frame of data. The majority of the scan lines are normal to the transducer for a third component frame of data. Different steering angles other than plus or minus 10 degrees and zero may be used with two, three, four or more component frames”) and to enhance the appearance of specular objects at each ultrasound angle (Wang, Para 24; “For at least some locations in the patient, the intersecting scan lines from the different component frames are at different angles, at least for two of the component frames. Scanning the location from different directions provides different spatial response”); and 
wherein an orientation of the medical instrument with respect to the ultrasound imaging probe (Wang, Para 93; “Localization sensors (e.g., magnetic position sensors) are attached onto the ultrasound probe and/or data-based registration are used to determine the relative spatial position of the component frames from different probe positions. The needle candidates at different probe positions are then spatially aligned for association and compounding.”) is determined dynamically (Wang, Para 33; “The needle is noted as R(W, L, K, θ, xc, yc) […] θ is the needle orientation in an image”)(Wang, Para 52; “After line candidates are identified, the line is searched to find the segment for the needle parameters S=(ρ, θ, Seg)”) based on the identified medical instrument (Wang, Para 34; “The frames of data are each filtered with directional filtering for identifying line structures. The component frames of data are filtered. The steerable filtering provides an estimation of orientation and strength of a line passing a point in an image.”), by applying, increment by increment, a line detection algorithm for each of said depictions and summing outputs of said algorithm to derive orientation information (Wang, Para 96; “needle detection is run at the frames acquired at multiple angles. The confidence scores from frame-based needle detection are compared ”) (Wang, Para 64-65; “The voting score for each feature is computed. For scoring the segment candidates, the different scores for different features are combined. For example, the scores for the segment candidates, the score for the motion history, and the score for the reference difference are combined. Any combination may be used, such as a sum or average […] Combined scores are provided for each candidate segment or for a selected number of candidate segments. If the largest score is above a threshold, the corresponding segment is output as the needle 24.”);
wherein the image is obtained in a field of view of the ultrasound probe, defined by a lateral span at any given image depth for visualizing body tissue via the display in real time (Wang, Para 29; “The frame of data includes samples representing the field of view or scanned region”) (Wang, Para 106; “The data is from scanning the region with ultrasound. The data represents the patient prior to, during, or after treatment.”).
Wang does not clearly and explicitly disclose wherein the machine-learning-based-classification circuitry is configured to segment said depictions of the medical instrument by operating on information derived from said image in order to identify the instrument; wherein the segmenting of said depictions of the medical instrument is dynamically responsive to the incremental acquiring and distinguishes the medical instrument from specular objects by using a pixel-wise classifier; and implementing a presence-detection mode of operation, and, while in said mode, decides automatically and in real-time, without need for user intervention, based on output of the segmenting, whether a portion of the medical instrument is present in the field of view of the ultrasound imaging probe.
In analogous medical device detection and guidance field of endeavor Kruecker discloses circuitry configured to segment depictions of a medical instrument by operating on information derived from an image in order to identify the (Kruecker, Para 33; “In block 208, needle segmentation is performed. […] the needle may be segmented inside the image to verify its presence”) and wherein presence of the medical instrument in a field of view is determined automatically based on output of the segmenting (Kruecker, Para 25; “Module 22 coordinates the integration of automatic instrument deployment detection, position determination and recording using the instrumented tools and systems in accordance with the present principles”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang wherein the machine-learning-based-classification circuitry is configured to segment said depictions of the medical instrument by operating on information derived from said image in order to identify the instrument and wherein presence of the medical instrument in the field of view is determined automatically based on output of the segmenting in order to reliably verify the presence of the needle, increasing efficiency as taught by Kruecker (Kruecker, Para 33-34).
Wang as modified by Kruecker above does not clearly and explicitly disclose wherein the machine-learning-based-classification circuitry is configured to segment said object of interest by operating on information derived from said image in order to identify the instrument; wherein the segmenting of said depictions of the medical instrument is dynamically responsive to the incremental acquiring and distinguishes the medical instrument from specular objects by using a pixel-wise classifier; and implementing a presence-detection mode of operation, and, while in said mode, decides automatically and in real-time, without need for user intervention, based on output of the 
In an analogous classification based ultrasound imaging field of endeavor Carneiro discloses in Figures 5 and 9 implementing machine-learning-based-classification (Carneiro, Para 41; “Referring to the image, classifiers that can detect anatomical structures, such as the head, abdomen, or femur, are trained at step 51.”) to segment an object of interest by operating on information derived from said image depicting the object of interest (Carneiro, Para 41; “At step 54, the classifiers are used to segment the structure about the selected point, and to obtain measurements of the segmented structure.”); and
dynamically acquiring depictions of an object automatically, without need for user intervention (Carneiro, Para 39; “Exemplary embodiments of the invention as described herein generally include systems and methods for automatically detecting, segmenting, and measuring”), said acquiring repetitively, from different angles for corresponding depictions of said object, and the segmenting of said depictions is dynamically responsive to the repetitive acquiring (Carneiro, Para 24; “segmenting and measuring comprise sweeping said 3-dimensional ultrasound fetal image wherein a plurality of planes are obtained by uniformly sampling the azimuthal and elevation angles, and for each plane of said plurality of planes, applying said contour classifiers”);
wherein the segmenting is performed incrementally, in a sweep, over a range of angles (Carneiro, Para 24; “segmenting and measuring comprise sweeping said 3-dimensional ultrasound fetal image wherein a plurality of planes are obtained by uniformly sampling the azimuthal and elevation angles, and for each plane of said plurality of planes, applying said contour classifiers”); and
a presence-detection mode of operation (Carneiro, Figure 6; step 66), and, while in said mode, decides automatically and in real-time (Carneiro, Para 66; “FIG. 9 is a block diagram of an exemplary computer system for implementing a method for automatically detecting, segmenting, and measuring fetal anatomical structures from ultrasound images in real-time”), without need for user intervention, that no object of interest is even partially present in said field of view (Carneiro, Para 50; “The next stage of training comprises the estimation of the mapping function, from image intensities to the likelihood of the presence of an anatomy of interest, as described above, by constructing a number of detectors. The desired behavior of a detector is to give a positive response when stimulated with a (contour, intensity) pair, and a negative response when stimulated with a (non-contour, intensity) pair.”) (Carneiro, Para 49; “This database is exploited to detect and segment the same type of anatomical structures in previously unseen ultrasound images. Database-guided segmentation refers to the process of implicitly encoding the prior knowledge embedded in expert annotated databases.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang as modified by Kruecker above wherein the machine-learning-based-classification circuitry is configured to segment said object of interest by operating on information derived from said image in order to identify the instrument; wherein the segmenting of said depictions of the medical instrument is dynamically responsive to the incremental acquiring; and implementing a (Carneiro, Para 41) and in order to reduce detection time by eliminating areas that do not contain the object of interest and allow for more efficient diagnosis and tracking as taught by Carneiro (Carneiro, Para 51). Accurate indications of the edges of the medical instrument would make it easier to safely move the medical instrument to avoid affecting organs not being treated.
Wang as modified by Kruecker and Carneiro above does not clearly and explicitly disclose using a pixel-wise classifiers to distinguish the medical instrument from specular objects.
In an analogous needle detection field of endeavor Cool discloses using a pixel-wise classifiers to distinguish the medical instrument from specular objects (Cool, Pg 1664, Col 1, Para 2; “The algorithm of Ding and Fenster utilizes a threshold pixel intensity classifier on the original unprocessed TRUS image to separate probable needle pixels from background image pixels. Calculation of the threshold is based on a histogram of pixel intensities in the TRUS image and requires approximate prior knowledge of the width and inserted length of the needle to ensure that at least 80% of the needle pixels are above the threshold and classified as needle points. All needle points identified by the threshold are run through the Hough transform to find the axis of the biopsy needle.”).
(Cool, Pg 1661, Col 1, Para 2).
Wang as modified by Kruecker, Carneiro, and Cool above is interpreted as summing the outputs of segmentation because Wang sums together the outputs from various depictions to identify line candidates and its modified by Kruecker and Carneiro to determine those depictions using segmentation.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John Li whose telephone number is (313)446-4916.  The examiner can normally be reached on Monday to Thursday; 7:00 AM to 5:00 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on 571-272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/J.D.L./Examiner, Art Unit 3793                                                                                                                                                                                                        
/AMELIE R DAVIS/Primary Examiner, Art Unit 3793